Case 19-03535 Document 1-1 Filed in TXSB on 06/11/19 Page 1 of 13




                EXHIBIT 1
Case 19-03535 Document 1-1 Filed in TXSB on 06/11/19 Page 2 of 13
Case 19-03535 Document 1-1 Filed in TXSB on 06/11/19 Page 3 of 13
Case 19-03535 Document 1-1 Filed in TXSB on 06/11/19 Page 4 of 13
Case 19-03535 Document 1-1 Filed in TXSB on 06/11/19 Page 5 of 13
Case 19-03535 Document 1-1 Filed in TXSB on 06/11/19 Page 6 of 13
Case 19-03535 Document 1-1 Filed in TXSB on 06/11/19 Page 7 of 13
Case 19-03535 Document 1-1 Filed in TXSB on 06/11/19 Page 8 of 13
Case 19-03535 Document 1-1 Filed in TXSB on 06/11/19 Page 9 of 13
Case 19-03535 Document 1-1 Filed in TXSB on 06/11/19 Page 10 of 13
Case 19-03535 Document 1-1 Filed in TXSB on 06/11/19 Page 11 of 13
Case 19-03535 Document 1-1 Filed in TXSB on 06/11/19 Page 12 of 13
Case 19-03535 Document 1-1 Filed in TXSB on 06/11/19 Page 13 of 13
